Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2020/ 109937 filed in China on 08/19/2020, published as WO 2021/036874 on 03/04/2021. 
Acknowledgment is made of applicant’s claim for priority of application CN 201910782667.4 filed in China on 08/23/2019.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7, 12, 13, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0292894 in view of Iwami US 2018/0018047.
Claims 1, 15, 16: Liu et al. disclose: 
Claim 16: (Fig. 1C) [0054] a display panel 1, a light control panel 2, and a backlight unit (the backlight comes from a direct type backlight or a side-in type backlight), the display 
Claims 15, 16: (Fig. 1C) the light control panel 2 comprises an array substrate, an opposite substrate and a liquid crystal layer (the liquid crystal panel comprises an array substrate and an opposite substrate, e.g., a color filter substrate, disposed opposite to each other to form a liquid crystal cell. A liquid crystal layer is filled between the array substrate and the opposite substrate in the liquid crystal cell) [0048];
Claims 1, 15, 16: (Fig. 3A) a plurality of gate lines 41 (horizontal signal lines) respectively extending along a first direction (X-direction) [0056], 
a plurality of data lines 42 (vertical signal lines) respectively extending along a second direction (Y-direction) intersected with the first direction (X-direction), and a plurality of light control pixel units (liquid crystal molecules in sub-pixel units) [0022], 
(Fig. 2) each of the plurality of gate lines 31 (horizontal signal lines) comprises a plurality of grid parts 3 arranged side by side along the first direction (X-direction) and connected in sequence (continuously and periodically arranged) [0056][0059]
(Fig. 3A) each of the plurality of grid parts 5 (51/52) (first fold line unit 5 comprises a first portion 51 and a second portion 52) [0059] comprises a grid line (51/52) and an opening area (V-shape opening) formed by the grid line (51/52).
except
an opening area is surrounded by the grid line
However Iwami teaches
(Fig. 3B) an opening area 104 (rhomboid openings) is surrounded by the grid line 106 (boundary wires) [0064].
It would have been obvious to one of ordinary skill in the art to modify Liu's invention with Iwami's structure in order to provide improved visibility with respect to moiré, as taught by Iwami [0004];

Claims 2-6:
Iwami teaches
Claim 2: (Fig. 3B) the grid line 106 (boundary wires) [0064] of each of the plurality of grid parts (rhomboid patterns) comprises a first polygonal-line shaped trace 106 and a second polygonal-line shaped trace 106; a starting point of the first polygonal-line shaped trace 106 is connected with a starting point of the second polygonal-line shaped trace 106; an ending point of the first polygonal-line shaped trace 106 is connected with an ending point of the second polygonal-line shaped trace 106; and a vertex of the first polygonal-line shaped trace 106 and a vertex of the second polygonal-line shaped trace 106 are spaced apart in the second direction (the wiring pattern 106 is a mesh pattern in which opening portions (cells) 104 are arranged in a predetermined shape; the shape of each pattern may be a polygon including a triangle such as an equilateral triangle or an isosceles triangle, a quadrangle such as a square, a rectangle, or a parallelogram, a pentagon such as a regular pentagon, a hexagon such as a regular hexagon, and the like) [0064].
Claim 3: (Fig. 3B) the first polygonal-line shaped trace 106 comprises a first line segment and a second line segment which are sequentially connected, and a connection point (the wiring pattern 24 (24a, 24b) is a mesh pattern in which opening portions (cells) 22 (22a, 22b) are arranged in a predetermined random shape such as a random polygonal shape formed by intersecting the plurality of thin metal lines 14 with each other) [0060]; and an absolute value of an acute angle between the first line segment and the first direction, an absolute value of an acute angle between the second line segment and the first direction, an absolute value of an acute angle between the third line segment and the first direction, and an absolute value of an acute angle between the fourth line segment and the first direction are between 38 degrees and 55 degrees (mesh patterns in which the opening shapes were rhomboids, an angle of an oblique side of each opening shape is in a range of 20° to 40°) [0197].
Claim 4: (Fig. 3B) the absolute value of the acute angle between the first line segment and the first direction, the absolute value of the acute angle between the second line segment and the first direction, the absolute value of the acute angle between the third line segment and the first direction, and the absolute value of the acute angle between the fourth line segment and the first direction are between 42 degrees and 48 degrees (mesh patterns in which the opening shapes were rhomboids, an angle of an oblique side of each opening shape is in a range of 20° to 40°) [0197] – Note: It would have been an obvious matter of design choice to have the acute angle of 42° instead of 40°, as needed, since such a modification would involve a mere change in the size of a component. A change in size is generally recognized a being with the level of ordinary skill in the art. In Re Rose, 105 USPQ 237 (CCPA 1955) .
Claim 5: (Fig. 3B) the first polygonal-line shaped trace 106 and the second polygonal-line shaped trace 106 are symmetrical with respect to a connecting line between the starting point of the first polygonal-line shaped trace 106 and the ending point of the first polygonal-line shaped trace 106 (the shape of each pattern may be a polygon including a triangle such as an equilateral triangle or an isosceles triangle, a quadrangle such as a square, a rectangle, or a parallelogram, a pentagon such as a regular pentagon, a hexagon such as a regular hexagon, and the like; i.e., the polygonal-line shaped traces 106 are symmetrical) [0064].
Claim 6: (Fig. 3B) the first line segment and the second line segment are symmetrical with respect to a connecting line between the vertex of the first polygonal-line shaped trace 106 and the vertex of the second polygonal-line shaped trace; and the third line segment and the fourth line segment are symmetrical with respect to the connecting line between the vertex of the first polygonal-line shaped trace 106 and the vertex of the second polygonal-line shaped trace (the shape of each pattern may be a polygon including a triangle such as an equilateral triangle or an isosceles triangle, a quadrangle such as a square, a rectangle, or a parallelogram, a pentagon such as a regular pentagon, a hexagon such as a regular hexagon, and the like; i.e., the polygonal-line shaped traces 106 are symmetrical) [0064].
It would have been obvious to one of ordinary skill in the art to modify Liu's invention with Iwami's structure in order to provide improved visibility with respect to moiré, as taught by Iwami [0004];
Claims 7, 13, 18: Liu et al. disclose
Claim 7: (Fig. 3A) each of the plurality of data lines 42 (second signal lines 42 extending along the second direction) has two overlapping positions with the grid line of one corresponding grid part in a direction (Y-direction) perpendicular to the array substrate, or each of the plurality of data lines 42 is overlapped with a connecting position between two adjacent grid parts 41 in the direction (Y-direction) perpendicular to the array substrate [0056].
Claim 12: (Fig. 3A) each of the plurality of light control pixel units 7 (light control unit) [0089] further comprises a switching element and a pixel electrode; the switching element comprises a gate electrode 41 (gate line) [0088], a source electrode and a drain electrode, the gate electrode of the switching element is electrically connected with a corresponding second polygonal-line shaped trace, and one of the source electrode and the drain electrode of the switching element is electrically connected with the pixel electrode (each light control unit 7 comprises a thin film transistor as a switching component, a pixel electrode, and a common electrode; a gate electrode of the thin film transistor is connected to a first gate line to receive a gate signal, and a first electrode (for example, a source electrode) of the thin film transistor is connected to the first data line to receive a data signal, and a second electrode (for example, a drain electrode) of the thin film transistor is connected to the pixel electrode to charge the pixel electrode when the thin film transistor is in an turn-on state)
Claim 13: (Fig. 3A) a width of the first polygonal-line shaped trace and a width of the second polygonal-line shaped trace both are between 9 microns and 11 microns (mesh patterns 1 to 9 are Voronoi random patterns each of which was formed of Voronoi polygons, and respectively have average pitches in a range of 200 μm to 300 μm and line widths in a range of 2 μm to 6 μm) [0195] – Note: It would have been an obvious matter of design choice to have the line widths in a range of 9 μm to 11 μm instead of line widths in a range of 2 μm to 6 μm, as needed, since such a modification would involve a mere change in the size of a component. A change in size is generally recognized a being with the level of ordinary skill in the art. In Re Rose, 105 USPQ 237 (CCPA 1955) .
Claim 18: Regarding the limitation “a size of each of the plurality of light control pixel units in the first direction is equal to twice a size of each of the plurality of display pixel units in the first direction; and a size of each of the plurality of light control pixel units in the second direction is equal to 2.5 times to 3 times the size of each of the plurality of display pixel units in the first direction”: It would have been an obvious matter of design choice to vary a dimension of each of the plurality of display pixel units, as needed, since such a modification would involve a mere change in the size of a component. A change in size is generally recognized a being with the level of ordinary skill in the art. In Re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
3.	Claims 8-11, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the allowance of the dependent claim 8 is the inclusion of the limitation 
“…further comprising common electrode lines extending along the second direction, wherein each of the common electrode lines is overlapped with the connecting position between the two adjacent grid parts in the direction perpendicular to the array substrate, or each of the common electrode lines has two overlapping positions with the grid line of one corresponding grid part in the direction perpendicular to the array substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 7.
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…the opening area surrounded by each of the plurality of grid parts is partly overlapped with one or two of the plurality of light control pixel units in a direction perpendicular to the array substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…a boundary trace of each of the plurality of light control pixel units is formed by corresponding data lines and the first polygonal-line shaped traces of the grid parts of corresponding gate lines; and the second polygonal-line shaped trace of the grid part of each of the plurality of gate lines passes through an interior of a corresponding light control pixel unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2.
The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…further comprising common electrode lines extending along the second direction, wherein each of the common electrode lines is overlapped with a connecting position between two adjacent grid parts in a direction perpendicular to the array substrate; a boundary trace of each of the plurality of light control pixel units is formed by corresponding common electrode lines and the first polygonal-line shaped traces of the grid parts of corresponding gate lines; and the second polygonal-line shaped trace of the grid part of each of the plurality of gate lines passes through an interior of a corresponding light control pixel unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1, 2.
The primary reason for the allowance of the dependent claim 17 is the inclusion of the limitation 
“…a plurality of display pixel units arranged in an array; a size of each of the plurality of grid parts in the first direction is equal to twice a size of each of the plurality of display pixel units in the first direction; and a size of each of the plurality of grid parts in the second direction is less than or equal to twice a size of each of the plurality of display pixel units in the second direction.”

Liu et al. US 2020/0292894, Iwami US 2018/0018047 and Iwami et al. US 2017/ 0243342 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871